 
 
I 
108th CONGRESS 2d Session 
H. R. 4998 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Strickland introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To make funds available to pay the United States prisoners of war that brought suit against the Government of Iraq in the case of Acree v. Republic of Iraq. 
 
 
1.Payments to united states prisoners of war based on court judgment 
(a)PaymentsThe Secretary of the Treasury shall pay, out of funds described in subsection (b), $1,000,000 to each of the 17 plaintiffs in the case of Acree v. Republic of Iraq, 271 F.Supp. 2d 179 (D.D.C. 2003) that were held captive by Iraq during the first Gulf War. 
(b)Source of funds$17,000,000 shall be available, from unobligated funds appropriated under chapter 2 of title II of the Emergency Supplemental Appropriations Act for Defense and for the Reconstruction of Iraq and Afghanistan, 2004, under the heading OTHER BILATERAL ECONOMIC ASSISTANCE—Funds Appropriated to the President—iraq relief and reconstruction fund, for payments under subsection (a).  
 
